Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 10, 20 - 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 - 7, 11 - 16 of U.S. Patent No. 10,267,756 B2 in view of CN 102692432A to Wang, Zhi-Wei et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. a detection means for detecting droplet comprising a first and second thin wire made of different materials, the first and second wires disposed in juxtaposition with each other and having a spacing in the claimed range).  The U.S. Patent No. 10,267,756 B2 teach the claimed invention as indicated above except for the method/system used for preventing dew condensation and removing the droplet on the basis of the detection.  Wang, Zhi-Wei et al., in the field of integrated type humidity sensors, teaches integrated type humidity sensors comprising a heating device that is used to heat the sensing component in order to avoid or remove condensation (see abstract, paragraphs [0051] - [0059]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a heating element to remove/avoid condensation of Wang, Zhi-Wei et al. into U.S. Patent No. 10,267,756 B2, in order to improve accuracy of the humidity sensor (see benefit stated in paragraph [0058] of Wang, Zhi-Wei et al.).  

Claims 1 - 10, 20 - 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 - 13 of copending Application No. 17/292,947, over claims 1, 8 - 10 of copending Application No. 16/640,421 and claims 1, 5, 6, 11, 15 - 17 of copending Application No. 16/306,967 in view of CN 102692432A to Wang, Zhi-Wei et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. a detection means for detecting droplet comprising a first and second thin wire made of different materials, the first and second wires disposed in juxtaposition with each other and having a spacing in the claimed range).  The copending Applications (17/292,947, 16/640,421 and 16/306,967) teach the claimed invention as indicated above except for the method used for preventing dew condensation and removing the droplet on the basis of the detection.  Wang, Zhi-Wei et al., in the field of integrated type humidity sensors, teaches integrated type humidity sensors comprising a heating device that is used to heat the sensing component in order to avoid or remove condensation (see abstract, paragraphs [0051] - [0059]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a heating element to remove/avoid condensation of Wang, Zhi-Wei et al. into the aforementioned copending applications, in order to improve accuracy of the humidity sensor (see benefit stated in paragraph [0058] of Wang, Zhi-Wei et al.).  
This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claim 20 objected to because of the following informalities:  The instant claim appears to have a typographical error at line 1 as it includes a period, i.e. “.”, after the word “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 10, 20 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016013544A1 to Kawakita Jin et al. (hereinafter “Kawakita”) in view of CN 102692432A to Wang, Zhi-Wei et al. (hereinafter “Wang”).
Note: machine translated documents of Kawakita and Wang are attached to this office action for easier reference.

Regarding Claim 1, Kawakita teaches a method (see abstract)
detecting a fine liquid droplet capable of causing dew condensation (see abstract at page 1 describing a dryness/wetness response sensor, see page 5, lines 26 - 36 describing the humidity/humidity response sensor which is capable of directly detecting liquid droplets adhering to the sensor surface, see also page 5 lines 49 - 52 describing droplets of extremely small sizes being detected with the invention, thus reading on the invention as claimed), and 
a detection means for detecting the fine liquid droplet (see Fig. 6, see page 6, lines 41 - end, page 7, lines 1 - 27) comprises 
a first thin wire made of a first metal (see either anode or cathode electrode of Fig. 6, see page 6 line 49 - page 7 lines 1 - 6 describing for instance usable materials for the cathode electrode which includes gold), and 
a second thin wire made of a second metal or a semiconductor, the second metal being different from the first metal (see either anode or cathode electrode of Fig. 6, see page 6 line 49 - page 7 lines 1 - 6 describing for instance usable materials for the anode electrode which includes silver), 
wherein the first thin wire and the second thin wire are disposed in juxtaposition with each other on an insulating substrate (see arrangement at Fig. 6, see page 6, line 48 - end), and 
wherein a spacing between the first thin wire and the second thin wire is in a range of 20 nm or more and 10000 nm or less (see Fig. 6 showing the distance between the wires as being 0.5μm, 1μm, 10μm, hence reading on the invention as claimed).  
Even though Kawakita teaches the method having the detection means as indicated above, Kawakita is silent regarding the method being used for preventing dew condensation.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method for preventing dew condensation, since Kawakita’s structure as indicated above is capable of performing the intended use as per user’s desire, hence it meets the claim.
Kawakita does not explicitly teach removing the fine liquid droplet on the basis of the detection.
Wang, in the field of integrated type humidity sensors, teaches removing the fine liquid droplet on the basis of the detection (see paragraphs [0058], [0059] and Figs. 1, 3 describing heating device 9 that heats the sensing component to avoid condensation).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heating element to remove/avoid condensation of Wang into Kawakita in order to improve accuracy of the humidity sensor (see paragraph [0058]).

Regarding Claim 20, Kawakita teaches a system (see abstract) comprising
a detection means (see Fig. 6, see page 6, lines 41 - end, page 7, lines 1 - 27) for detecting a fine liquid droplet (see abstract at page 1 describing a dryness/wetness response sensor, see page 5, lines 26 - 36 describing the humidity/humidity response sensor which is capable of directly detecting liquid droplets adhering to the sensor surface, see also page 5 lines 49 - 52 describing droplets of extremely small sizes being detected with the invention, thus reading on the invention as claimed), 
the detection means comprises 
a first thin wire made of a first metal (see either anode or cathode electrode of Fig. 6, see page 6 line 49 - page 7 lines 1 - 6 describing for instance usable materials for the cathode electrode which includes gold), and 
a second thin wire made of a second metal or a semiconductor, the second metal being different from the first metal (see either anode or cathode electrode of Fig. 6, see page 6 line 49 - page 7 lines 1 - 6 describing for instance usable materials for the anode electrode which includes silver), 
wherein the first thin wire and the second thin wire are disposed in juxtaposition with each other on an insulating substrate (see arrangement at Fig. 6, see page 6, line 48 - end), and 
wherein a spacing between the first thin wire and the second thin wire is in a range of 20 nm or more and 10000 nm or less (see Fig. 6 showing the distance between the wires as being 0.5μm, 1μm, 10μm, hence reading on the invention as claimed).  
Even though Kawakita teaches the system having the detection means as indicated above, Kawakita is silent regarding the system being used for preventing dew condensation.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method for preventing dew condensation, since Kawakita’s structure as indicated above is capable of performing the intended use as per user’s desire, hence it meets the claim.
Kawakita does not explicitly teach a removing means for removing the fine liquid droplet, and a control means for controlling the removing means on the basis of information from the detection means.
Wang, in the field of integrated type humidity sensors, a removing means for removing the fine liquid droplet (see heating device 9, Fig. 1, see paragraphs [0058], [0059]), and a control means for controlling the removing means on the basis of information from the detection means (even though Wang does not explicitly teach a control means for controlling the removing means (i.e. heating device 9), it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a control means that controls the heating device 9, since it is common knowledge to control the heating device as user’s desire in electronic devices as such).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heating element to remove/avoid condensation of Wang into Kawakita in order to improve accuracy of the humidity sensor (see paragraph [0058]).

Regarding Claims 2 and 21, Kawakita as modified above teaches wherein the detection means comprises a plurality of at least one selected from the group consisting of the first thin wire and the second thin wire (see Fig. 6 of Kawakita), and wherein the first thin wire extends from a first side towards a second side that is opposite to the first side and the second thin wire extends from the second side towards the first side such that the first thin wire and the second thin wire run in parallel (see arrangement of the thin wires at Fig. 6 of Kawakita).  

Regarding Claims 3 and 22, Kawakita as modified above teaches wherein the first thin wire and the second thin wire are arranged in a double spiral (see page 3, lines 14 - 15, page 5, lines 16 - 20 and claim 3 of Kawakita).  

Regarding Claims 4 and 23, Kawakita as modified above teaches wherein the insulating substrate is a silicon substrate with a silicon oxide film on its surface (see page 3, lines 15 - 16, page 6 line 52 - page 7 line 1, and claim 4 of Kawakita).  

Regarding Claims 5 and 24, Kawakita as modified above teaches wherein the first metal is selected from a group consisting of gold, platinum, silver, titanium, an alloy thereof, and carbon (see page 7, lines 1 - 2 of Kawakita).  

Regarding Claims 6 and 25, Kawakita as modified above teaches wherein the second metal is selected from a group consisting of silver, copper, iron, zinc, nickel, cobalt, aluminum, tin, chromium, molybdenum, manganese, magnesium, and an alloy thereof (see page 7, lines 2 - 4 of Kawakita).  

Regarding Claims 7 and 26, Kawakita as modified above teaches wherein the spacing between the first thin wire and the second thin wire is in a range of 20 nm or more and 5000 nm or less (see for instance the spacing at Fig. 6, see also page 7, lines 7 - 19 of Kawakita, hence reading on the invention as claimed).  

Regarding Claims 8 and 27, Kawakita as modified above teaches wherein the spacing between the first thin wire and the second thin wire is in a range of 20 nm or more and 2000 nm or less (see for instance the spacing at Fig. 6, see also page 7, lines 7 - 19 of Kawakita, hence reading on the invention as claimed).  

Regarding Claims 9 and 28, Kawakita in view of Wang as modified above teaches wherein the fine liquid droplet is removed by heating (see paragraphs [0058], [0059] of Wang describing a heating device 9, see modification above).  

Regarding Claims 10 and 29, Kawakita in view of Wang as modified above teaches the claimed invention except for wherein the fine liquid droplet is removed by dry gas supplying.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove by dry gas supplying means, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which comprises the following references:
Desai et al. (U.S. 2018/0113297) teaches a system and method for facilitating removal of condensation from an optic surface.
Bullock et al. (KR 20160101114A) teaches condensation inhibiting device including an electric deformation actuator film.
Furusawa et al. (WO 2004017053 A1) teaches a dew sensor for detecting the degree of dew condensation caused by water droplets.
Furuuchi et al. (U.S. 3864659A) teaches humidity sensor formed by spatially arranged pair of electrodes juxtaposed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861